Motion for alternative writ of prohibition denied, without costs. The marital status and rights of the parents remain unchanged until a judgment has been entered annulling the marriage. CJones v. Brinsmade, 183 N. Y. 258; Matter of Moncrief, 235 id. 390.) Section 70 of the Domestic Relations Law  provides that a husband or wife, living apart without being divorced, and being the parent of a minor child, may apply for the writ of habeas corpus issued in this proceeding. Present — Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ.